Citation Nr: 9930109	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a breathing disorder, 
to include chronic obstructive pulmonary disorder (COPD), as 
the result of VA surgical care rendered in September 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant had active service from January 1951 to 
December 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
breathing disorder or a stomach disorder.  

Following remand by the Board in June 1998, the RO issued an 
April 1999 rating decision which granted compensation under 
38 U.S.C.A. § 1151 for gastrointestinal disability, effective 
in December 1991, and assigned a 10 percent disability 
evaluation to September 1998, and a noncompensable evaluation 
thereafter.  

The claim for compensation under 38 U.S.C.A. § 1151 for 
aggravation of a breathing disorder, to include COPD, as a 
residual of VA surgical care rendered in September 1987, 
returns to the Board following June 1998 remand.


FINDING OF FACT

There is no medical evidence or opinion that VA surgical care 
rendered in September 1987 aggravated a breathing disorder, 
to include COPD.



CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, on the basis that VA surgical care rendered in 
September 1987 aggravated a breathing disorder, to include 
COPD, is not well-grounded.  38 U.S.C.A. § 5107(b) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a statement submitted in December 1991, the veteran 
contended that a "breathing" disorder, which had been 
medically diagnosed as COPD, "became more of a problem" 
following VA surgical care rendered in September 1987.  

As applicable to claims filed prior to October 1, 1997, the 
law provides that, if a veteran suffers injury, or 
aggravation of an injury, as the result of VA medical or 
surgical treatment, and that injury or aggravation results in 
additional disability to the veteran, disability compensation 
is awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.358 (1998).  In determining 
whether there is additional disability, the veteran's 
physical condition immediately prior to disease or injury on 
which the claim for compensation is based is compared with 
the subsequent physical condition.  Compensation is not 
payable for the continuance or natural progress of pre-
existing disease or injury.  38 C.F.R. § 3.358.

Under the version of 38 U.S.C.A. § 1151 applicable to this 
claim, the appellant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S.Ct. 552 (1994).  Nevertheless, the appellant still has the 
burden of submitting cognizable evidence that additional 
disability or death came as the result of VA treatment.  38 
U.S.C.A. § 5107(a).  

The RO, by a September 1995 rating decision, denied 
entitlement to service connection for a breathing condition 
on the basis that the veteran had COPD prior to the 1987 VA 
surgery.  The Board remanded the claim in June 1998 because 
the RO had not addressed the veteran's contention that the 
1987 VA surgery resulted in permanent aggravation of pre-
existing COPD.  Following the remand, the RO offered the 
veteran an opportunity to submit additional evidence and to 
identify any providers who had stated an opinion that the 
1987 VA surgery, a cholecystectomy, could have aggravated 
pre-existing COPD.

By a statement submitted in August 1998, the veteran 
indicated that he was attempting to obtain lay or other 
evidence that his COPD was aggravated following the 1987 VA 
surgery.  He indicated that he had been unable to obtain 
additional evidence, and reiterated his contention, 
previously submitted, that he had been able to play tennis 
prior to the 1987 surgery, despite some shortness of breath, 
but that he was never able to attain that level of activity 
again after the surgery, and his COPD had become 
progressively worse.

The evidence of record, including VA outpatient treatment 
records, summaries of VA hospitalizations, and private 
medical records and statements, reflects that the veteran has 
been continuously treated for COPD of progressive severity 
since 1987.  While this evidence reflects the clinical 
severity of the veteran's COPD, the Board is unable to find 
any medical evidence or opinion which establishes a plausible 
claim that the September 1987 surgery aggravated pre-existing 
COPD.

A private medical statement dated in May 1988, approximately 
9 months after the September 1987 VA surgery at issue, from 
Charles Grigsby, M.D., to the Division for Disability 
Determinations, noted that the veteran had smoked one to two 
packs of cigarettes daily for the last 30 years, had been 
hospitalized "for his lungs" in 1984, and had shortness of 
breath on mild exertion, "made worse when the weather is hot 
and humid or the atmosphere is dirty and polluted."  

A September 1989 VA outpatient treatment note discloses that 
the veteran complained of increased symptoms since June 1989.  
A trial of steroids helped, but the veteran complained of 
persistent severe shortness of breath.  The impression was an 
exacerbation of asthma/COPD secondary to allergies and 
tobacco.  VA clinical notes dated in April 1997 reflect that 
the veteran complained of increase in symptoms over the past 
week.  The examiner concluded that the increased 
symptomatology was due to seasonal allergies.  VA outpatient 
examination notes dated in June 1998 reflect that the veteran 
complained of difficulty breathing when there were changes in 
the weather.  The physician concluded that the veteran's 
bronchospasm was exacerbated.

The Board can find no medical evidence in the record 
supporting the veteran's contention that September 1987 VA 
surgical care worsened or aggravated his COPD.  The record is 
devoid of medical evidence suggesting a relationship exists 
between the veteran's 1987 VA surgery and any pulmonary 
disorder.  In fact, there are several medical statements or 
opinions indicating that exacerbation of COPD is linked to 
causes other than the 1987 VA surgery.  While the evidence 
appears to reflect that the veteran's COPD has worsened in 
the years since the 1987 VA surgery, the governing 
regulation, as applicable to this claim, requires proof that 
the veteran's alleged additional disability, in this case, 
aggravation of COPD, resulted from VA surgical treatment 
"and was not merely coincidental therewith."  38 C.F.R. 
§ 3.358(c)(1)(2).  

The veteran has no specialized education or experience which 
requires the Board to accept his lay statements that his COPD 
increased in severity after his 1987 VA surgery as a result 
of that surgery or some incident thereof, such as 
administration of anesthesia.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992.  In the absence of competent medical 
evidence or opinion which supports or is consistent with the 
veteran's contention that treatment in connection with the 
19897 period of hospitalization aggravated his COPD, the 
veteran has not submitted a plausible claim, one that is 
capable of substantiation, that he has an additional 
disability for purposes of compensation under 38 U.S.C.A. § 
1151.  

By a supplemental statement of the case dated in April 1999, 
as well as by the Board's June 1998 remand, the veteran was 
notified of the duty to submit evidence sufficient to 
establish a well-grounded claim.  The veteran has been 
specifically notified that he has not identified which 
physicians may have told him that the surgery may have 
increased his breathing problems, and has been notified that 
such opinions are not in the record.  The veteran has stated, 
in writing, that he has no further evidence to offer or 
identify, so it would be fruitless to remand this claim for 
further development.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

Again, the Board states that the veteran has not shown, by 
competent evidence, that any additional pulmonary disability, 
including aggravation of COPD, resulted from VA treatment in 
1987.  Accordingly, since the veteran has not met the initial 
burden of submitting evidence to justify a belief by a fair 
and impartial individual that the claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability due to aggravation of COPD is well grounded, the 
claim must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
aggravation of COPD, claimed as resulting from VA surgical 
care rendered in September 1987, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

